Citation Nr: 0908569	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  03-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability secondary to a service-connected right wrist 
disability. 

2.  Entitlement to service connection for a skin disability 
of the face. 

3.  Entitlement to service connection for a deviated nasal 
septum. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a left knee 
disability.

9.  Entitlement to service connection for a left hip 
disability.

10.  Entitlement to service connection for residuals of a 
neck injury.

11.  Entitlement to service connection for residuals of a 
right shoulder injury.

12.  Entitlement to a rating in excess of 30 percent for 
carpal tunnel syndrome of the right wrist.

13.  Entitlement to an initial rating in excess of 10 percent 
for a right thumb disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for residuals of a neck injury and for residuals of a right 
shoulder injury.  

This matter also arises from a July 2004 rating decision 
wherein the RO denied entitlement to service connection for a 
left wrist disability secondary to a service-connected right 
wrist disability, a skin condition of the face, a deviated 
nasal septum, hypertension, a back disability, hearing loss, 
tinnitus, a left knee disability, and a left hip disability.  

This matter also arises from an August 2006 rating decision 
wherein the RO granted an extension of a temporary total 
rating for a right thumb condition associated with fracture 
of the right navicular joint, postoperative with traumatic 
arthritis of the wrist, and assigned a 10 percent rating 
effective from February 1, 2006.  The Veteran disagreed with 
the 10 percent rating.  

This matter also arises from a September 2006 rating decision 
wherein the RO continued a 30 percent evaluation for carpal 
tunnel syndrome of the right wrist.  

The Veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Acting Veterans Law Judge.  
A copy of the hearing transcript was attached to the claims 
file.

The issues of entitlement to service connection for a skin 
disability of the face, a left wrist disability secondary to 
a service-connected right wrist disability, a back 
disability, residuals of a neck injury, residuals of a right 
shoulder injury, a left hip disability, a left knee 
disability, hearing loss and tinnitus and entitlement to a 
rating in excess of 30 percent for carpal tunnel syndrome of 
the right wrist are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.

The Veteran was provided notice on August 15, 2006 of the 
assignment of a 10 percent rating for his right thumb 
disability after a temporary total disability and on 
September 18, 2006, of a rating decision that continued a 30 
percent evaluation for right carpal tunnel syndrome.  His 
notice of disagreement was received on November 8, 2006.  The 
Veteran submitted a NOD in June 2006 and the RO issued a 
statement of the case (SOC) on August 24, 2007.  The 
Veteran's VA Form 9 (substantive appeal) was received on 
November 26, 2007.  The Veteran had 60 days from the date on 
which the SOC was mailed, or the remainder of the "one year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later," 
in which to file a substantive appeal.  See 38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (20087).  
However, the "failure to file a timely substantive appeal 
does not automatically foreclose an appeal, render a claim 
final, or deprive the [Board] of jurisdiction."  See Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the Veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that where the RO did not close 
the appeal, treated the filing as timely, and notified the 
Veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

The Board finds that it may exercise jurisdiction over the 
Veteran's claim for increased ratings for his right thumb and 
right carpal tunnel syndrome.  Although the Veteran did not 
technically comply with the requirements of 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and treated the appeal as timely by notifying the 
Veteran that it considered the appeal perfected and by 
certifying the appeal to the Board.  See Gonzalez- Morales, 
16 Vet. App. at 557; see also Rowell, 4 Vet. App. at 17-18.  
Accordingly, the Board has jurisdiction of both of the 
aforementioned issues and will proceed with appellate review.





FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the Veteran's claimed deviated nasal 
septum either had its onset in service or preexisted service 
and was permanently worsened therein.  

2.  The evidence does not show that hypertension began in 
service, was manifested to a compensable degree within one 
year of service, or is otherwise related to service.

3.  The competent and probative medical evidence of record 
does not show that the Veteran's right thumb disability 
results in a gap of more than two inches (5.1 centimeters) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and unfavorable ankylosis 
of the right thumb is not shown.  


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

2.  Hypertension was not incurred in or aggravated by the 
Veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  The criteria for a rating in excess of 10 percent for a 
right thumb disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5228 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on March 2004, March 2006 (two 
letters), and May 2006 that fully addressed notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although notice of the ED and disability rating 
was not provided prior to the decision on the issues of 
service connection for hypertension and deviated nasal septum 
prior to the initial rating decision, as the Board concludes 
below that the preponderance of the evidence is against those 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

Here, the RO sent rating decisions in July 2004 and September 
2006; a statement of the case in October 2004; and a 
supplemental statement of the case in October 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case in August 2007 on the issues of an 
increased rating for right thumb disability and in a 
supplemental statement of the case issued in October 2007 on 
the issues of service connection for hypertension and 
deviated nasal septum.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The Veteran 
submitted statements and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran was afforded a 
VA medical examination of his right thumb on August 2006.  
With regard to the issue of service connection for 
hypertension, no further medical examination or a medical 
opinion is necessary to decide the claim, as the evidence 
does not establish high blood pressure or hypertension in 
service or within the applicable presumptive period.  See 38 
C.F.R. § 3.159(c).  As there is no evidence of any confirmed 
diagnosis of a deviated nasal septum, either in service or 
for many years after, the Board finds that a VA examination 
is not required in this case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a Veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the Veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III.  Hypertension

In January 2004 the Veteran claimed entitlement to service 
connection for hypertension.  He referred to a military 
separation physical SF 93 dated September 18, 1991, and to SF 
600 dated June 19, 1989.  The Veteran contends that his first 
episode of hypertension started on active duty.

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

After review of the complete record, entitlement to service 
connection for hypertension is not established.

Service medical records show in September 1985 the Veteran's 
blood pressure was 140/90.  The assessment noted an elevated 
blood pressure and the plan was for a five day blood pressure 
check.  In July 1987, the Veteran completed a medical history 
for an overweight evaluation and denied having hypertension.  
SF 600 dated in June 1989 shows complaints of chest pain and 
pressure.  The Veteran's blood pressure was 124/76 and the 
assessment was possible gas versus gastritis.  When the 
Veteran completed a Dental Patient Medical History in 
September 1989, September 1990 and January 1992 he did not 
report having or having had high blood pressure.  

Multiple blood pressure readings were recorded when the 
Veteran sought treatment for other disabilities.  Of 
approximately 40 blood pressure readings taken during the 
period from November 1981 to January 1992, five readings show 
a diastolic pressure of 90.  Those were in September 1984, 
September 1985, two in January 1989 which were approximately 
two weeks apart, and in May 1991.  Those isolated elevated 
diastolic blood pressure readings do not show that the 
Veteran predominantly had diastolic blood pressure of 90 or 
greater during service.  In addition, systolic blood pressure 
of predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters is not shown in 
service.  

The Veteran's SF-93 dated September 18, 1991, is a Report of 
Medical History wherein the Veteran reported having or having 
had high blood pressure.  Based on the history provided by 
the Veteran, the military physician commented that the 
Veteran had high blood pressure in 1989, treated with 
exercise with good results, and had no problems since.  There 
were no complications and no sequelae.  It does not appear 
that a separation examination was provided as the original of 
a letter determining that a separation examination was not 
necessary and not scheduled was placed in the Veteran's 
record.  As predominantly elevated blood pressure readings 
were not shown in service and hypertension was not diagnosed 
in service, the Board finds that chronicity in service is not 
established.  38 C.F.R. § 3.303(b).

Further, there is no medical evidence of record showing that 
hypertension manifested to a compensable degree (severe 
enough to be evaluated at least 10 percent disabling) within 
one year following separation from active service.  Post 
service, at a VA examination in August 1992, a blood pressure 
reading was 130/74 while seated.  Therefore service 
connection for hypertension is not warranted on a presumptive 
basis.  

VA outpatient treatment records show in December 1994 a blood 
pressure of 172/100 when the Veteran was seen at an emergency 
room for a painful abscess inside his mouth.  Other blood 
pressure readings in November 1996 and 1997 were not 
elevated.  VA outpatient treatment records in 2001 show non-
elevated blood pressure readings.  A private examination 
dated in October 2001 noted that the review of systems was 
negative for hypertension.  

Additional VA outpatient treatment records show the Veteran 
was seen for treatment and follow-up of hypertension.  A past 
medical history of hypertension was noted in July 2002.  A 
September 2002 entry questioned hypertension as the Veteran's 
blood pressure was negative for hypertension.  In January 
2003, his blood pressure was elevated and a doctor diagnosed 
hypertension.  Although VA outpatient treatment records show 
a diagnosis of hypertension for which the Veteran was 
prescribed medication, those records do not provide a link 
between hypertension and service. 

The Veteran testified in April 2008 that he thought he was 
diagnosed with high blood pressure a few times while he was 
in the military.  Post service he was diagnosed with 
hypertension by VA doctors.  He could not recall how soon 
after service he was told that he had hypertension.  He 
didn't know when he first went back to VA.  He thought it was 
a couple of years after separation when he had to go back for 
another surgery by VA.    

Medical evidence of hypertension is not shown until many 
years post service.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board has carefully considered the Veteran's statements.  
He is competent, as a layperson, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  There is no evidence of record that he has 
specialized medical knowledge regarding providing a medical 
opinion about the etiology of hypertension.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed hypertension 
and active service or the applicable presumptive period.  

In conclusion, having reviewed the complete record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  Although 
hypertension has been diagnosed, there is no probative, 
competent medical evidence of record linking the Veteran's 
hypertension to service, to any event in service, or to the 
applicable presumptive period.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed hypertension and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
hypertension must be denied.

IV.  Deviated nasal septum

The Veteran seeks service connection for a deviated nasal 
septum.  He contends that the deviated nasal septum is a 
residual of an injury suffered in an automobile accident in 
December 1990 in service.  He also claims that when he fell 
out of his bunk in service and injured his eye, he also 
injured his nose.  

After a review of the complete record, entitlement to service 
connection for deviated nasal septum is not established.

Service treatment records are negative for any complaints, 
findings, or diagnosis of a deviated nasal septum.  At his 
entrance examination in March 1981, the Veteran denied having 
or having had any nose trouble.  On examination, the clinical 
evaluation was normal for his nose.  Service treatment 
records show that the Veteran was seen on a non-urgent basis 
at 0840 in an emergency room of the 401st Tactical Fighter 
Wing Hospital in Spain in December 1990 after having been 
involved in a motor vehicle accident that morning.  There was 
no loss of consciousness and no head trauma.  The car did not 
flip and the Veteran got himself out of the car.  The only 
sore area was his right shoulder.  The clinical findings 
noted that his head was normocephalic atraumatic with no 
signs of physical injury of cuts or bruises, with no 
tenderness, and his nose was clear.  Other than his right 
shoulder and mild abrasion on his right knees, there were no 
other obvious bruises.  

In a report of Medical History in September 1991 prior to his 
separation the Veteran denied having nose trouble.  The 
examiner noted a history of a head injury in 1974 secondary 
to a sports related incident.  There were no complications 
and no sequelae.  Thus, a deviated nasal septum is not shown 
in service.  

At a VA general medical examination in August 1992, the 
Veteran had no complaints of a deviated nasal septum and no 
clinical finding or diagnosis of a deviated nasal septum were 
shown.  

VA outpatient treatment records show that in June 2001, when 
seen for follow-up of a tonsillectomy, a crooked septum was 
noted.  Other VA outpatient treatment records do not show a 
finding or diagnosis of a deviated nasal septum.  Although a 
crooked septum was noted, that medical evidence does not 
provide a link between that disability and service.  

The Veteran testified in April 2008 that when he was examined 
approximately six years earlier by an ENT doctor , he was 
told that he had a deviated septum.  He was not treated for a 
deviated septum in service.  A doctor told him that the most 
likely cause of his deviated septum would be some sort of 
trauma.  The only trauma that the Veteran could recall was 
the trauma to his head or facial area at the time of the 
automobile accident in 1990.  Thus, the Veteran concluded 
that his deviated nasal septum started in service due to the 
accident.  

The Board has carefully considered the Veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  There is no evidence of record that the Veteran 
has specialized medical knowledge sufficient to render a 
medical opinion as to etiology.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opinion on matter requiring medical knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran's statements 
therefore are not competent medical evidence of a nexus 
between his claimed deviated nasal septum and active service 
or an incident in service.

In addition, the Veteran claims that when he fell out of his 
bunk in service and injured his eye, he also injured his 
nose.  However, there is no record in the service treatment 
records of an injury to his nose or a deviated nasal septum.  
Although the Veteran testified that he suffered a head or 
facial injury at the time of the December 1990 automobile 
accident in service, his statements are not consistent with 
the emergency room treatment record in service shortly after 
the accident.  That record indicated no trauma or injury to 
the Veteran's head or nose.  There were no lacerations, 
bruises or tenderness shown.  Moreover, the Veteran did not 
claim nose trouble in the medical history provided in 
September 1991.  As there is no evidence of any abnormality 
of the nose either in service or for many years after, the 
Board finds that a VA examination is not required in this 
case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for a deviated nasal septum.  Although a 
crooked septum has been diagnosed, there is no probative, 
competent medical evidence of record linking the disability 
to service.  No probative, competent medical evidence exists 
of a relationship between a deviated nasal septum and any 
continuity of symptomatology asserted by the appellant.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
deviated nasal septum is a result of service or an injury in 
service.  Therefore, service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

V.  Right thumb disability

The Veteran seeks a rating in excess of 10 percent for a 
right thumb disability.  He contends that the range of motion 
of his thumb is limited. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

A rating decision in October 2005 granted service connection 
for a right thumb condition as secondary to the service-
connected disability of fracture of right navicular joint and 
assigned an evaluation of 10 percent effective in April 2005 
under DC 5228.  Subsequently, the Veteran was assigned a 
temporary total disability rating and a 10 percent rating 
thereafter.  

Service medical records show that the Veteran fractured his 
right navicular bone resulting in arthritis of his right 
wrist and he had several surgeries relating to the fracture.  

At a VA examination in July 2005, the Veteran related the 
history of his right wrist fracture.  He complained of pain 
and swelling in the metacarpophalangeal joint of the thumb 
which was aggravated by gripping type work which he had to do 
at his job.  The impression was pain of the right thumb, 
secondary to degenerative arthritis and fracture of the right 
navicular bone.  He could oppose the thumb to the fifth 
finger.  He had 10 degrees of abduction and 30 degrees of 
adduction.  

The Veteran's right thumb has been rated as 10 percent 
disabling under DC 5228.  DC 5228 provides where there is 
limitation of motion of the thumb with a gap of less than one 
inch (2.5 centimeters) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, a 
noncompensable rating is warranted.  With a gap of one to two 
inches (2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
10 percent rating is warranted.  With a gap of more than two 
inches (5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
maximum 20 percent rating is warranted.  38 C.F.R. § 4.71a, 
DC 5228.

In October 2005, the Veteran had surgical reconstruction of 
radial collateral ligament of the thumb utilizing a graft 
from a piece of the flexor carpi radialis.  The post-
operative diagnoses were repair of a rupture of radial 
collateral ligament of the right thumb and instability over 
the radial side of the metacarpophalangeal joint of the thumb 
with associated pain.  Indications for the surgery were pain 
over the radial aspect of the MCP joint of the thumb with 
gross instability.  

The Veteran was assigned a temporary 100 percent evaluation 
effective in October 2005 based on convalescent surgery on a 
service-connected condition.  An evaluation of 10 percent was 
assigned from December 1, 2005.  

A statement by a private doctor in November 2005 indicates 
that the rupture of a radial collateral ligament of the 
Veteran's right thumb was a workers' compensation injury that 
occurred in June 1997.  When seen approximately one month 
after the October 2005 surgery, the private doctor prescribed 
therapy and noted in a work status report for Texas Workers' 
compensation dated in November 2005 that the Veteran would 
not be able to work through late December 2005.  The private 
doctor completed a certificate stating that the Veteran was 
seen in mid November 2005 and he was unable to return to 
work.  He would be attending therapy for one month.  

A rating decision in August 2006 granted an extension of 
convalescent benefits until February 1, 2006; thereafter, a 
10 percent rating would be assigned.  

At a VA examination of the hand in August 2006, the Veteran 
related that the operation on his right thumb had resulted in 
diminished pain in the thumb as well as decreased range of 
motion.  Subsequent to that, he had pain in the thumb, which 
was located in the distal phalanx, where preoperatively, it 
had been more proximal.  The right thumb distal 
interphalangeal joint flexion was 40 degrees; 
metacarpophalangeal joint flexion was 45 degrees.  Abduction 
of the thumb was 45 degrees.  His grip on the right was 
reduced by 20 percent.  The opponens function of the thumb 
was intact.  He could make a grip.  There was prominent edema 
of the thenar prominence of the right thumb.  There was a 
scar at the base of the thumb on the ventral aspect measuring 
3.0 cm where he had had ligament repair of the right thumb in 
October 2005.  The impression was fracture of the right 
navicular bone with operative repair in 1998 and 1990, and 
again in October 2005, at which time he had ligament repair 
of the right thumb with moderate disability, and slight 
progression.  The impression was status postoperative repair 
of the right thumb for ligament repair in 2005 with continued 
moderate disability.  There was 

The Veteran testified in April 2008 that his right thumb 
disability affected his grip and basically, the strength in 
his hand.  He could move his thumb some but not all the way 
over.  He had surgery in which a ligament from the wrist was 
tied around his thumb to keep in it place.  He had 
limitations with grabbing and holding things.  He had 
limitation of motion and decreased grip strength.  He 
occasionally experienced a sharp pain in his thumb.  

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 
5213 through 5230.  The diagnostic code applicable in this 
case, however, DC 5228, which pertains to limitation of 
motion of the thumb, applies the same rating for both the 
minor and major hand.

The Veteran's right thumb has been rated as 10 percent 
disabling under DC 5228.  Here, there is no evidence that the 
Veteran's right thumb disability results in a gap of more 
than two inches (5.1 centimeters) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
Accordingly, an increased rating of 20 percent under DC 5228 
is not warranted.

With regard to an alternative diagnostic code, 5224 for 
evaluation of ankylosis of the thumb is not applicable in 
this instance, as the medical evidence does not show that the 
Veteran has unfavorable ankylosis of the right thumb to 
warrant a 20 percent evaluation.  38 C.F.R. § 4.71, DC 5224.

In considering the effect of additional range of motion of 
the right thumb lost due to pain, fatigue, weakness, or lack 
of endurance following repetitive use, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right thumb being limited in motion to 
the extent required for a higher rating.  38 C.F.R. §§ 4.40, 
4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).

In addition, there is no evidence that the Veteran is 
entitled to a separate disability rating for a surgical scar 
on his right thumb.  Although a 3.0 cm scar was shown, the 
Veteran has not complained of any symptoms related to a 
surgical incision and the medical evidence of record does not 
contain any complaints or findings related to the scar.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scar on the Veteran's 
right thumb.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There has been no showing in the record on 
appeal that the Veteran's service-connected right thumb 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  While 
those factors may have existed following the right thumb 
surgery, the Veteran was rated as 100 percent disabling 
following that disability.  Since February 1, 2006, marked 
interference with employability and frequent hospitalization 
are not shown by the evidence of record.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the weight of the credible evidence demonstrates 
that the Veteran's right thumb disability has not warranted a 
disability in excess of 10 percent during the pendency of 
this appeal.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for a deviated nasal septum 
is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to a rating in excess of 10 percent for a right 
thumb disability is denied.  


REMAND

The Board also notes that during the course of the Veteran's 
appeal, the Court, in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), found that with regard to increased rating claims, 
at a minimum, 38 U.S.C. § 5103(a) notice required that the 
Secretary notify the claimant that, to substantiate such a 
claim, (1) the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code (DC) under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. In conjunction with above, 
additional notice to the Veteran is warranted.

The Veteran seeks service connection for a skin condition of 
his face.  In his claim the Veteran referred to service 
medical records in June 1986 that show a minimal amount of 
shaving bumps with a diagnosis of pseudofolliculitis barbae 
(PFB), minor.  Also in service in February 1983, the Veteran 
sought treatment for an exacerbation of a rash felt secondary 
to a food allergy.  The clinical finding was generalized 
xerosis with occasional erythematous papules.  A KOH test was 
negative.  The assessment was questioned atopic dermatitis.  
The Veteran contends that his facial skin condition started 
on active duty and even now he tried not to shave as much and 
tried to keep it in check.  He was not receiving any 
treatment and used over-the-counter medication when the 
condition flared-up.  The Veteran testified that the 
condition had been diagnosed as PFB.  The Board finds a VA 
examination necessary to determine if the Veteran's skin 
condition of the face is related to or had its onset during 
service.  In this regard, the third prong of 38 C.F.R. § 
3.159(c)(4) requires a VA examination to address the etiology 
of a disability when the Veteran seeking service connection 
meets the low threshold requirement that "indicates" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, 
the Veteran's statements and testimony indicate that he has a 
skin condition of the face that may be related to service in 
service.  The absence of a medical opinion addressing this 
issue requires an examination.

With regard to the issues of entitlement to service 
connection for a left wrist disability secondary to a 
service-connected right wrist disability, a back disability, 
residuals of a neck injury and residuals of a right shoulder 
injury, in May 2008, additional pertinent evidence was 
received at the RO in support of the Veteran's claim on those 
issues after his appeal had been certified to the Board but 
before the transfer of records to the Board in June 2008.  38 
C.F.R. §§ 1931, 19.37 (2008).  A private medical doctor wrote 
a VA disability letter in April 2008.  He had initially seen 
and evaluated the Veteran in March 2000 for an injury to his 
lower back as the result of a work related accident in 
February 2000.  The doctor's review of the prior military 
record revealed prior treatment for neck pain in September 
1983 and prior treatment for the lower back in March 1986 
with an affirmative line of duty determination at that time.  
The Veteran related he was involved in a head-on motor 
vehicle accident in December 1990 while on active duty and 
treated for neck and shoulder pain.  The Veteran stated that 
the accident also aggravated his prior neck pain condition 
and lower back pain condition.  The back problem was 
aggravated by his present job.  

The private doctor felt that the Veteran's December 1990 
accident was causally related to his present neck, shoulder 
and back condition.  The accident also aggravated a prior 
neck and back pain condition as previously noted in his 
military records.  The private doctor reviewed the service 
treatment records and opined that the Veteran's neck, 
shoulder, back, and bilateral wrist complaints were directly 
causally related to the injuries which he sustained while on 
active duty.  It was also the private doctor's opinion that 
the Veteran's left wrist condition was consequential to the 
right wrist problem.  His present symptoms were aggravated 
and accelerated by his present job at the U. S. Postal 
service.

The Veteran seeks entitlement to service connection for a 
left wrist disability secondary to his service-connected 
right wrist disability due to aggravation.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the Veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Although the Veteran was afforded a VA Compensation and 
Pension (C&P) examination for his left wrist disability in 
May 2007, the examiner noted that the Veteran's claim file 
was not available for review.  Although an opinion was 
provided, the examiner did not address whether the Veteran's 
left wrist disability is aggravated by the Veteran's service 
connected right wrist disability.  Thus, this issue must be 
returned for further development.  

The Veteran seeks service connection for residuals of a neck 
injury and a right shoulder injury.  He claims that in 
service when he suffered a fall on the stairs in September or 
October 1984 and sought treatment for his back he also must 
have suffered neck and right shoulder injuries.  Service 
treatment records show complaints of right trapezius above 
the scapula level in July 1986 and complaints of neck and 
right shoulder pain in August 1986.  The Veteran also 
contends that he again suffered injuries to his neck and 
right shoulder in service when he was in an automobile 
accident in December 1990.  The Veteran was afforded a VA C&P 
examination in May 2002 for his neck and right shoulder 
disabilities.  However, the examiner noted that the Veteran's 
claims file was not available for review.  Thus, the opinion 
provided was not based on a complete review of the record.  
Further development is needed, a VA examination should be 
provided and medical opinion obtained to include a review of 
the Veteran's claims file.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In addition, evidence of record shows that the Veteran had a 
claim for a low back disability accepted by Workers 
Compensation.  Furthermore, he testified in January 2004 that 
he had a claim accepted by Workers Compensation for a 
bilateral shoulder disability which was aggravated on the 
job.  Records are not in the file and an attempt should be 
made to secure the records associated with those Workers 
Compensation claims.  

The Veteran also seeks service connection for a left hip 
disability due to injury and due to a bone graft to his right 
wrist.  In service, he sought treatment in April 1984 for a 
three week history of sore left leg at the hip area with no 
history of injury.  He was assessed with a soft tissue injury 
of the left hip.  X-rays were normal.  An operation report in 
September 1991 shows a bone graft was taken from the 
Veteran's right hip to repair his right wrist.  At a VA 
examination in June 2000, the history was bone was taken from 
both iliac crests and the incisions had healed well with no 
problems.  The Veteran reported only occasional very mild 
discomfort resulting in no disability.  Post-service, a VA x-
ray of the left hip in June 2000 revealed ossification in the 
soft tissues of the proximal left thigh.  The Veteran 
testified in April 2008 that his left hip was painful at 
times when walking and going up stairs.  He testified that 
there were several right wrist surgeries in service for which 
bone grafts were taken from his bilateral hip.  The Board 
finds that a VA examination is necessary to determine whether 
it is at least as likely as not that the Veteran has a left 
hip disability that is related to or had its onset during 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his left knee was injured in the 
automobile accident in December 1990.  Service treatment 
records show that there were mild abrasions of his bilateral 
knee.  In the report of medical history prepared in September 
1991, the Veteran denied having or having had a trick or 
locked knee.  He testified in April 2008 that he was treated 
several times in service for his left knee.  He testified 
that his left knee has given him trouble consistently since 
service with symptoms that come and go.  The Board finds that 
a VA examination is necessary to determine whether it is at 
least as likely as not that the Veteran has a left knee 
disability that is related to or had its onset during 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for bilateral 
hearing loss and tinnitus due to his duties in flight line 
maintenance units as an administrative specialist.  He claims 
exposure to the loud continuous acoustic trauma noises while 
in the accomplishment of his military duties in aviation 
maintenance units, requiring his presence in and around 
military aircraft.  His office was right on the flight line 
to be accessible to the servicemen.  He was routinely exposed 
to the loud high-pitched whining noises associated with 
military aircraft and their related equipment.  

Service treatment records show audiograms in September 1990 
and June 1991 with hearing threshold levels within normal 
limits.  The evidence of record does not show audiometric 
findings which meet the criteria for a grant of service 
connection for defective hearing.  The Veteran testified in 
April 2008 that he was exposed to aircraft noise in service 
and still always had some kind of noise in his ear.  He had 
not had any recent hearing tests done.  He thought that the 
last hearing test was when he left the military.  He had not 
had his hearing checked but according to his wife, he tended 
to have volume on things turned up loud.  He denied having 
had hearing aids prescribed.  He just put up with the ringing 
in his ear as there was not much he could do about it.  He 
was unable to recall when he first noticed the loss of 
hearing or the ringing in his ears.  The Board finds that the 
Veteran has not been afforded an audiological evaluation with 
hearing thresholds and speech recognition scores reported in 
order to determine if the Veteran has a hearing loss as 
defined for VA purposes.  38 C.F.R. § 3.385.  Thus, further 
development is needed.  A VA audiology examination should be 
provided and medical opinion obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran seeks entitlement to a rating in excess of 30 
percent for service-connected carpal tunnel syndrome of the 
right wrist.  At the April 2008 hearing when discussing the 
right carpal tunnel syndrome, the Veteran testified that he 
was receiving medical treatment for his right wrist condition 
from a private orthopedic doctor.  He reported that the 
doctor stated that there was not much that could be done with 
the Veteran's right wrist and it was basically going to get 
worse as time passed.  The private medical treatment records 
to which the Veteran referred at his hearing are not in the 
claims file and should be secured prior to appellate review.  
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice 
letter regarding his claim for an 
increased rating for carpal tunnel 
syndrome of the right wrist that complies 
with the Court's holding in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). Such 
notice shall:

	a.) inform him of the information and 
evidence not of record that is necessary 
to substantiate his claim for a rating in 
excess of 30 percent for carpal tunnel 
syndrome of the right wrist;
	b.) inform him of the information and 
evidence that VA will seek to provide;
	c.) inform him of the information and 
evidence he is expected to provide;
	d.) request him to provide any evidence 
in his possession that pertains to his 
claim;
	e.) advise him of the criteria for 
establishing a disability rating and 
effective date of award;
	f.) notify him that, to substantiate 
his claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his service- 
connected carpal tunnel syndrome of the 
right wrist and the effect that worsening 
has on his employment and daily life;
	g.) provide him with the appropriate 
Diagnostic Codes for rating carpal tunnel 
syndrome of the right wrist, and;
	h.) notify him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Code provisions, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.

2.  After obtaining the necessary 
authorization and identifying information 
from the Veteran regarding treatment of 
his right carpal tunnel syndrome by Dr. 
Mitchell, the RO should request the 
identified records.

3.  After obtaining any necessary 
authorization and identifying information 
from the Veteran regarding his claims with 
Workers Compensation for a low back injury 
in February 2000 and bilateral shoulder 
injury for which he was receiving 
treatment under Workers Compensation at 
the time of the hearing in January 2004, 
the RO should request the identified 
records.  

4.  Schedule the Veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of any skin 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any skin disability found to be present 
had its onset in or is related to service.  
In doing so, the examiner should 
acknowledge any report of a continuity of 
skin symptoms since service and the in-
service treatment for skin problems.  The 
rationale for all opinions expressed 
should be provided.

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed left wrist disability.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed left wrist disability is 
proximately due to or the result of a 
service-connected right wrist disability 
or has been aggravated by the service-
connected right wrist disability.  This 
analysis should address the Veteran's 
contention that his left wrist disability 
has been caused by increased use due to 
the limitations of use of his right wrist.  
The examiner is also specifically asked to 
address the opinions by a VA examiner in 
May 2007 that found no link between the 
service-connected right wrist disability 
and a current left wrist disability and 
the opinion form Dr. Shade in April 2008 
that did find such a link.  The rationale 
for all opinions expressed should be 
provided.

6.  Schedule the Veteran to undergo an 
appropriate VA examination to determine 
the nature and etiology of any cervical 
spine disability and right shoulder 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any cervical spine disability or right 
shoulder disability found to be present 
had its onset in or is related to service.  
The rationale for all opinions expressed 
should be provided.  

7.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed left hip disability.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed left hip disability to 
include the x-ray diagnosis in June 2000 
of ossification of the proximal left thigh 
is due to service or an incident in 
service.  The rationale for all opinions 
expressed should be provided.

8.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
claimed left knee disability.  The claims 
folder must be made available to and be 
reviewed by the examiner and the review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed left knee disability is due 
to service or an incident in service to 
include the automobile accident in 
December 1990.  The rationale for all 
opinions expressed should be provided.

9.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and etiology of the Veteran's 
claimed bilateral hearing loss and 
tinnitus.  The claims folder must be made 
available to and be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should provide auditory thresholds and 
speech recognition scores.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any current 
hearing impairment or tinnitus originated 
during service, or is otherwise related to 
service.  

10.  Then readjudicate the issues on 
appeal, with consideration of evidence 
received in May 2008 on the issues of 
entitlement to service connection for a 
left wrist disability secondary to a 
service-connected right wrist disability, 
a back disability, residuals of a neck 
injury and residuals of a right shoulder 
injury and any other evidence added to the 
record since the issuance of the statement 
of the case in August 2007 on the issues 
of an increased rating for a right wrist 
disability and service connection for a 
left wrist disability and the supplemental 
statement of the case in October 2007 on 
the other issues.  If any decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable period of time for 
response.  Thereafter, return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


